IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LEONARD BROWN,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0195

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 15, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

John Knowles, Assistant Public Defender, Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is treated as a petition for writ of certiorari,

and is denied. See, e.g., Donaldson v. State, 895 So. 2d 1220 (Fla. 1st DCA 2005).

WOLF, ROWE, and SWANSON, JJ., CONCUR.